 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          ADAMA JAMMEH, et al.,                        CASE NO. C19-0620JLR

11                               Plaintiffs,             ORDER DENYING DEFENDANT
                   v.                                    WILLIAM WOJDAK’S MOTION
12                                                       FOR RECONSIDERATION OF
                                                         THE COURT’S DISCOVERY
            HNN ASSOCIATES, LLC, et al.,
13                                                       RULING
                                 Defendants.
14

15                                   I.    INTRODUCTION

16          Before the court is Defendant William Wojdak’s motion for reconsideration of the

17   court’s January 31, 2020, ruling on Plaintiff’s Local Rule 7(i) telephonic motion to

18   compel discovery. (See MFR (Dkt. # 42); see also Min. Entry (Dkt. # 40); 1/31/20

19   Hearing Trans. (Dkt. # 41) (sealed)); Local Rules W.D. Wash. LCR 7(i). The court has

20   considered the motion, all submissions filed in support of the motion, the relevant

21   portions of the record, and the applicable law. Being fully advised, the court DENIES the

22   motion.


     ORDER - 1
 1                                   II.    BACKGROUND

 2          On October 15, 2019, the court granted Plaintiffs Adama Jammeh and Oumie

 3   Sallah (collectively, “Plaintiffs”) leave to amend their complaint to add Mr. Wojdak as a

 4   defendant. (10/15/19 Order (Dkt. # 12).) On November 2, 2019, Plaintiffs served Mr.

 5   Wojdak with a copy of the Amended Complaint. (See MFR at 4.)

 6          On November 13, 2019, Plaintiffs served Mr. Wojdak with discovery requests,

 7   including interrogatories and requests for production (“RFPs”). (Mooney Decl. (Dkt.

 8   # 42-1) ¶¶ 2-3, Exs. 1-2.) Under the Federal Rules of Civil Procedure, Mr. Wojdak’s

 9   responses and objections to Plaintiffs’ discovery requests were due on December 13,

10   2019. See Fed. R. Civ. P. 33(b)(2) (“The responding party must serve its answers and

11   any objections within 30 days after being served with the interrogatories.”); Fed. R. Civ.

12   P. 34(b)(2)(A) (“The party to whom the request [for production] is directed must respond

13   in writing within 30 days after being served . . . .”); Fed. R. Civ. P. 34(b)(2)(B) (“For

14   each item or category, the response must either state that inspection and related activities

15   will be permitted as requested or state with specificity the grounds for objecting to the

16   request, including the reasons.”). Mr. Wojdak did not respond or object to Plaintiffs’

17   discovery requests within the 30-day period provided by the Federal Rules or ask for an

18   extension of time.

19          On January 29, 2020, Plaintiffs brought a Local Rule LCR 7(i) telephonic

20   discovery motion, asking the court, in part, to compel Mr. Wojdak to respond to their

21   discovery requests “without objection not later than February 7, 2020.” (See Plf. Ltr.

22   (Dkt. # 38) at 1); see also Local Rules W.D. Wash. LCR 7(i). In his opposition to


     ORDER - 2
 1   Plaintiffs’ motion, Mr. Wojdak complained that Plaintiffs’ discovery requests are

 2   “objectionable in [their] entirety as unduly burdensome and harassing,” but he did not

 3   explain his failure to timely object or make any argument whatsoever that there was good

 4   cause for his failure. (Def. Ltr. (Dkt. # 37) at 1-2.) Indeed, he did not reference his

 5   failure to object at all. (See id.)

 6           On January 31, 2020, the court held a telephonic hearing with the parties. At the

 7   hearing, Mr. Wojdak’s counsel admitted that he failed to timely provide “official

 8   responses and objections” to Plaintiffs’ discovery requests. (Hearing Trans. at 3.) The

 9   court ruled as follows:

10           THE COURT: [I]n this instance, you didn’t object, the time period has
             passed, and, as a result, you’ve waived your objections. And if that’s the
11           case, then I’m ordering you to produce full responses, without objection, to
             [P]laintiffs’ interrogatories and requests for production. So what do you
12           need, 14 days?

13           MR. MOONEY: I think 14 days would be adequate.

14           THE COURT: All right.

15   (Id. at 4.)

16           On February 13, 2020, Mr. Wojdak moved for reconsideration of the court’s

17   January 21, 2020, order. (See generally MFR.) The court now considers Mr. Wojdak’s

18   motion.

19                                         III.   ANALYSIS

20           Motions for reconsideration “are disfavored.” Local Rules W.D. Wash. LCR

21   7(h)(1). Ordinarily, the court will deny such motions in the absence of a showing of (1)

22   “manifest error in the prior ruling,” or (2) “new facts or legal authority which could not


     ORDER - 3
 1   have been brought to [the court’s] attention earlier with reasonable diligence.” Id. Mr.

 2   Wojdak makes neither showing.

 3             In his motion, Mr. Wojdak asks the court to reconsider a portion of its ruling and

 4   permit him to object to Interrogatory Nos. 5 and 6 and RFP No. 4. These discovery

 5   requests seek personal financial information, tax returns, and other financial documents

 6   (see Mooney Decl. ¶¶ 2-3, Ex. 1 at 6, Ex. 2 at 5), which Mr. Wojdak argues is highly

 7   personal information and not proportional to the needs of the case (See MFR at 2-3).

 8             In support of his argument, Mr. Wojdak relies primarily upon Kolenc v. Bellizzi,

 9   No. 95 CIV.4494(LMM KNF), 1999 WL 92604, at *3-4 (S.D.N.Y. Feb. 22, 1999). (See

10   MFR at 2-3.) In Kolenc, the court exercised its discretion to decline to compel discovery

11   even though the producing party had failed to timely object. (See MFR at 2-3.) First,

12   Kolenc is not a case that Mr. Wojdak could not have brought to the court’s attention

13   earlier with reasonable diligence. See Local Rules W.D. Wash. LCR 7(h)(1). Even if the

14   court were inclined to consider Kolenc, it is inapplicable here. In Kolenc, the district

15   court declined to compel a non-objecting party to respond to discovery requests where

16   the requests left out words, or were otherwise nonsensical, or were so broad that they

17   swept in large amounts of attorney-client privileged material. See id. at *3-4. Here, Mr.

18   Wojdak has not asserted that the discovery requests at issue are nonsensical or will

19   inadvertently pierce the attorney-client privilege. Thus, even if the court were inclined to

20   consider Kolenc on reconsideration, it would not be persuaded to reconsider its original

21   ruling.

22   //


     ORDER - 4
 1          Mr. Wojdak also argues that courts ordinarily do not permit discovery into a

 2   defendant’s financial status or ability to satisfy a judgment because such matters are not

 3   relevant. (See MFR at 3 (citing Ranney-Brown, Distrib., Inc. v. E.T. Barwick Indus., Inc.,

 4   75 F.R.D. 3, 5 (S.D. Ohio 1977)). Again, this is an argument that Mr. Wojdak could have

 5   brought to the attention of the court earlier but did not. See Local Rules W.D. Wash.

 6   LCR 7(h)(1). In any event, courts in this district have permitted discovery into a

 7   defendant’s financial position in cases seeking exemplary damages—even when those

 8   damages are capped. See, e.g., Coachman v. Seattle Auto Mgmt. Inc., No. C17-187 RSM,

 9   2018 WL 1640893, at *3 (W.D. Wash. Apr. 5, 2018). Here, Plaintiffs bring claims for

10   violations of Washington’s Consumer Protection Act (“CPA”), RCW ch. 19.86, and

11   Residential Landlord Tenant Act (“RLTA”), RCW ch. 59.18—both of which provide for

12   exemplary damages. (See Am. Compl. (Dkt. # 19) ¶¶ 6.36-6.56; see also id. at 25

13   (stating in the prayer for relief that Plaintiffs are seeking treble damages under the CPA

14   and double damages under the RLTA).) Thus, the court concludes that this is not the

15   ordinary case in which such discovery might not be permitted.

16          Mr. Wojdak further argues that the court should grant reconsideration because

17   Plaintiffs did not conduct a discovery conference with him pursuant to Federal Rule of

18   Civil Procedure 26(f) prior to serving their discovery requests as required by Rule

19   26(d)(1) and did not wait for 21 days following service of the complaint to serve him

20   with discovery as required by Rule 26(d)(2)(A). (See MFR at 4.) First, “the discovery

21   moratorium” in Rule 26(d)(1) “does not apply to later-added parties,” such as Mr.

22   Wojdak. See Atmosphere Hosp. Mgmt., LLC v. Curtullo, No. 5:13-CV-05040-KES, 2015


     ORDER - 5
 1   WL 136120, at *17 (D.S.D. Jan. 9, 2015). In addition, even if Plaintiffs’ discovery was

 2   not considered properly served until November 23, 2019—21 days following service of

 3   the complaint—Mr. Wojdak still has not served objections to the discovery, and so, those

 4   objections are still waived.

 5          Finally, Mr. Wojdak makes a variety of equitable arguments as to why the court

 6   should exercise its discretion to not require him to fully respond to Plaintiffs’ discovery

 7   despite his failure to timely object. (See MFR at 4-6.) Mr. Wojdak could have raised

 8   these arguments and objections in response to both Plaintiffs’ discovery requests and to

 9   Plaintiffs’ motion to compel. He failed to do so, and his attempt to raise these arguments

10   in a motion for reconsideration—when he could have done so earlier—is unavailing. See

11   Local Rules W.D. Wash. LCR 7(h)(1). Because Mr. Wojdak fails to demonstrate either

12   (1) “manifest error in the prior ruling,” or (2) “new facts or legal authority which could

13   not have been brought to [the court’s] attention earlier with reasonable diligence,” see id.,

14   the court DENIES his motion for reconsideration of its ruling on Plaintiff’s Local Rule

15   7(i) telephonic motion to compel discovery.

16   //

17   //

18   //

19   //

20   //

21   //

22   //


     ORDER - 6
 1                                  IV.   CONCLUSION

 2          Based on the foregoing analysis, the court DENIES Mr. Wojdak’s motion for

 3   reconsideration (Dkt. # 42).

 4         Dated this 18th day of February, 2020.

 5

 6                                                  A
                                                    JAMES L. ROBART
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 7
